CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE STITCH FIX, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO STITCH FIX, INC. IF
PUBLICLY DISCLOSED.
Exhibit 10.1


AMENDMENT THREE TO THE Logistics Services Agreement


This AMENDMENT THREE TO THE Logistics Services Agreement (the “Amendment”) dated
as of April 9, 2020 (“Amendment Date”) is by and between Stitch Fix, Inc.
(“Client”) and Geodis Logistics LLC (“GEODIS,” collectively with Client, the
“Parties”).


RECITALS:

A. The Parties executed that certain Logistics Services Agreement dated April
24, 2014 (the “Agreement”), wherein GEODIS provides, in part, warehousing
services to Client at a certain warehouse facility located at 1631 Opus Drive,
Plainfield, IN, 46168 (the “Warehouse”); and

B. The Parties desire to amend the Agreement as set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend the Agreement as
follows with respect to services at the Warehouse:


1.Effective May 1, 2020, Client shall assume all responsibility for the
Warehouse lease as the lessee of the Warehouse facility. The Term of the
Agreement shall be extended through October 31, 2020 (“Extended Term”) and
GEODIS shall provide only labor services during the Extended Term. Additionally,
the following specifically included provisions and numbered subsections of the
Agreement shall be deleted and replaced with the below:


2. SERVICES


        A. GEODIS Services


GEODIS shall provide the personnel (the “Resources”) necessary for the
performance of the logistics, fulfillment, distribution, and such other
services, functions, and solutions as are outlined in Exhibit A, reasonably
deemed necessary by CLIENT for its business or otherwise required under this
Agreement (the “Services”), for handling CLIENT’s Products. GEODIS will run its
operations on behalf of CLIENT using the CLIENT’s existing IT systems and
processes, for which CLIENT will handle the installation and provide necessary
equipment (collectively, such systems and equipment, the “Client Equipment”).
GEODIS shall perform all work exercising reasonable care for the receipt,
handling, storage, segregation, order picking, marking for shipment and shipment
of CLIENT’s Products will all be in accordance with this Agreement. GEODIS shall
(a) keep and maintain, using reasonable care, all facilities and equipment used
in performing its Services hereunder, in a clean, proper, and safe operating
condition, (c) maintain the warehouse in a neat and presentable conditions, and
(b) train and supervise its employees in the performance of their work on
CLIENT’s behalf in an efficient, safe and legal manner.


        E. General Standard of Performance


All Services (other than those which have expressly defined key performance
indicators in Exhibit F) must be performed with at least the same degree of
accuracy, completeness, efficiency, quality, and timeliness as are provided by
well-managed suppliers providing services similar to these. CLIENT recognizes
that the Landlord of the Facility has responsibility for maintenance of the roof
structure and membrane under its lease with CLIENT and is responsible for all
maintenance and repairs of the same. CLIENT will be responsible for enforcing
Landlord’s compliance with its obligations under the lease.


        F. Representations and Warranties







--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE STITCH FIX, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO STITCH FIX, INC. IF
PUBLICLY DISCLOSED.
GEODIS represents and warrants that (i) it has the full and unrestricted right,
power and authority to enter into this Agreement and to perform its obligation
and provide the Services described in this Agreement in accordance with the
terms of this Agreement; (ii) the performance of its obligations hereunder do
not and will not violate (a) any applicable law or regulation, (b) agreement,
obligation or understanding (whether oral or written) to which it is a party, or
(c) any third party’s property rights; and (iii) it will provide the Services in
a good and workmanlike manner. CLIENT represents and warrants that (i) it has
the full and unrestricted right, power and authority to enter into this
Agreement and to perform its obligation and provide the facilities and resources
described in this Agreement in accordance with the terms of this Agreement and
(ii) the performance of its obligations hereunder do not and will not violate
(a) any applicable law or regulation, (b) agreement, obligation or understanding
(whether oral or written) to which it is a party, or (c) any third party’s
property rights.


3. INVENTORY AND STORAGE


A. Tender for Storage


         (2) GEODIS is not a guarantor of the condition of the Products under
any circumstances, including but not limited to hidden, concealed or latent
defects in the Products. Concealed shortages, damage or tampering will not be
the responsibility of GEODIS, nor will GEODIS be liable for loss or damage to
the extent caused by any act or omission of CLIENT, CLIENT’s contractors, a
public authority or the inherent vice or nature of the Products. GEODIS shall be
liable for damages of goods caused by a breach of the Agreement, negligence,
willful misconduct, or shrinkage in excess of [ * ] as provided in Section 9E.
Notwithstanding anything contained herein to the contrary, all Products are
warehoused at CLIENT’s risk or loss, and GEODIS assumes no responsibility for
leakage from packages, variations in weights, shrinkage in weights, odor, rot
taint or other inherent qualities of merchandise, whether occurring while
Products are in storage, being handled or for failure to detect or remedy the
same. GEODIS assumes no responsibility for losses arising from sprinkler
leakage, fire, smoke, or any other cause beyond the control of GEODIS in the
exercise of its duty of care as set forth above in Section 2A. CLIENT recognizes
that responsibility for items related to any sprinkler leakage, not caused by
GEODIS, is the responsibility of the Landlord under its lease with CLIENT.
CLIENT will be responsible for enforcing Landlord’s compliance with its
obligations under the lease.


4. INDEPENDENT CONTRACTOR


In the performance of the services hereunder, GEODIS shall act as an independent
contractor and the employees of GEODIS and its subcontractors, if applicable,
performing services hereunder shall not be deemed to be employees of CLIENT, and
CLIENT shall not be responsible for their acts or omissions. GEODIS shall have
no obligation to hire any potential employee or contractor recommended by
CLIENT. If any former CLIENT employee shall be hired by GEODIS, such employee
shall start work as a new employee and receive no credit for prior service with
CLIENT. In the event CLIENT is dissatisfied with the performance of a GEODIS
employee or subcontractor, GEODIS will agree to remove or transfer any GEODIS
employee from CLIENT's account upon request. [Remainder of this provision is
intentionally omitted]


8. TRANSFER, GROWTH, AND REMOVAL OF GOODS


A. Transfer


[Intentionally Omitted] 


B. Additional Space Needed


[Intentionally Omitted]







--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE STITCH FIX, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO STITCH FIX, INC. IF
PUBLICLY DISCLOSED.
9. INDEMNIFICATION AND INSURANCE


        E. Limitations on Liability


         (1) GEODIS shall not be liable for any loss or injury to Products
stored, however caused, unless such loss or injury resulted from: (a) GEODIS’
breach of the Agreement, (b) GEODIS’ negligence or willful misconduct, and/or
(c) shrinkage in excess of [ * ] as provided in Section 10(E)(4) below.


15. DAMAGE TO OR DESTRUCTION OF WAREHOUSE


[Intentionally Omitted]


16. WAREHOUSE FACILITY


CLIENT’s activities in operating and maintaining the Warehouse shall at all
times be consistent with the terms of the lease for the Warehouse. CLIENT shall
be the custodian of the Warehouse during the Term of this Agreement. As
custodian, CLIENT agrees to take measures reasonably necessary to safeguard the
Warehouse.


17. USE OF WAREHOUSE FACILITY


GEODIS agrees that it will not use the Warehouse for any purpose other than the
performance for CLIENT of the Services provided for herein. The Parties agree
that CLIENT and GEODIS shall have shared dominion and control of the Warehouse,
including the right to prohibit persons not in the employ of GEODIS or in the
employ of CLIENT from entering the premises.


2.The term “Warehouse” as used in the Agreement is hereby modified to include
the following additional facility: 3124 Plainfield Rd., Indianapolis, IN 46231.


3.Except for any remaining unamortized amounts, which GEODIS shall bill to
CLIENT upon expiration or termination of the Agreement, and effective as of May
1, 2020, all rates for storage and facility requirements shall be removed from
Exhibit B –Operational Expenses. All other open book billing rates shall remain
unchanged. Any and all costs which GEODIS has incurred to restore the Warehouse
facility in anticipation of expiration of the lease between GEODIS and the
Landlord shall be billed by GEODIS to CLIENT.


4.Any capitalized terms not defined herein shall have the meanings set forth in
the Agreement. Except as provided herein, the Agreement shall remain unchanged
and in full force and effect in accordance with its terms. For the sake of
clarity, that means that any terms of the Agreement not included as modified
above in section 1, including unmodified numbered subsections of modified
provisions, are unchanged and remain in effect. It is specifically understood
and agreed that the foregoing shall not be deemed to be a waiver or amendment of
any other provision of the Agreement or either Party’s rights or remedies under
the Agreement.


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date set forth above.





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE STITCH FIX, INC. HAS DETERMINED THE INFORMATION (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO STITCH FIX, INC. IF
PUBLICLY DISCLOSED.


STITCH FIX, INC.


GEODIS LOGISTICS LLC






Signature: __/s/ Mike Smith_______________




Name: __Mike Smith____________________




Title: ___COO___________________________






Signature: __/s/ Mike Honious_____________




Name: ____Mike Honius_________________




Title: ______Chief Operating Officer________




